                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TIARA POPE,

              Plaintiff,                          Case No. 2:19-cv-10895
                                                  District Judge Paul D. Borman
v.                                                Magistrate Judge Anthony P. Patti

EVEREST NATIONAL INSURANCE
COMPANY,

           Defendant.
_________________________/

 ORDER GRANTING DEFENDANT’S MOTION TO SHOW CAUSE (ECF
  No. 19) and REQUIRING NON-PARTY PASSION OF MIND HEALING
               CENTER TO APPEAR AND SHOW CAUSE

      Currently before the Court is Defendant Everest National Insurance

Company’s March 5, 2020 motion to show cause. (ECF No. 19.) Specifically,

Defendant requests that non-party Passion of Mind Healing Center be ordered to

appear and “explain why it should not be held in contempt of court for its failure to

abide by the valid subpoena.” (ECF No. 19, PageID.270-271.)

      Upon consideration, Defendant’s motion (ECF No. 19) is GRANTED.

Non-party Passion of Mind Healing Center SHALL appear in my courtroom on

Monday, April 27, 2020 at 3 p.m. to show cause as to why it should not be held

in contempt. Moreover, no later than Wednesday, March 18, 2020, Defendant
SHALL: (1) serve copies of its motion and this order upon Passion of Mind

Healing Center; and, (2) file proof of such service.

      IT IS SO ORDERED.

Dated: March 16, 2020
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
